                                                                                                   Reset Form   J
 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3   John Mulquin, Individually and on               )
     Behalf of All Others Similarly Situated,        ) Case No: 18-cv-06607
 4                                                   )
                                   Plaintiff(s),     )    APPLICATION FOR
 5                                                   )    ADMISSION OF ATTORNEY
            v.                                       )    PRO i-IAC VICE
 6   Nektar Therapeutics, Howard W.                  ))   (CIVIL LOCAL RULE 11-3)
     Robin, and Gil M. Labrucherie,
 7
     ______________))            Defendant(s).
 8
          I, Jeremy A. Liebennan                    an active member in good standing of the bar of
 9
      Southern District of NY         hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: PLAINTIFF, JOHN MULQUIN                      in the
      above-entitled action. My local co-counsel in this case is Jennifer Pafiti                         an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13    600 Third A venue, 20th Floor                        468 North Camden Drive
      New York, NY 10016                                   Beverly Hills, CA 90210
14
       MY TELEPHONE# OF RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 661-1100                                       (818) 532-6449
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    jalieberman~pomlaw.com                               jpafiti~pomlaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: JL6130
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/02/ 18                                              Jeremy A. Liebennan
22                                                                            APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jeremy A. Lieberman                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 11/19/2018
                                                            UNITED STATES DISTRICT/MAGISTRATEJUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 Uctokr 2U 12
           Appellate IUuisinn nf tqe •upreme Gtnurt
                  nf tqe •tnte nf New turk
                 &etnnb Jubitial mepartment


11, j\prilannl! i\gnntinn,      O!lerlt of tqe Appellate 11Huinion of tqe
~Ultreme   Q!ourt of tqe     ~tate   of New l)!orlt, §ecou(l 3Ju(liciul IDepurtment,
bo IT ere by certify tqut              ll~r~my    Alan     J!il!h~rman                 wan !luly
licenneb un!l ubmittell to prudire an an Attorney unb O!ounnelor-ut-i.trutu
in aU tiT£ courts of tqe ;!jtute, uccorbing to tqe lautn of tiT£ ;!jtute un{l tqe
court rules nub orb ern, on tqe 17 t(f                buy of            IJ~pt~mh~r         2003,
qun buly hthen unb nuhncriheb tqe outqof office ltrencribeb by law, qu.a
been enrolleb in tqe 1RoU of Attorneys anll O!oun.aelorn-ut-:rfiuw on file in
my office, ITU.S (luly regintereb witq tije ubminintrutiue office of tije
courts, unb accorbing to tiT£ recorb.a of tiTin court in in goob ntanlling u.s
an l\ftorney anb O!oun.aelor-ut-:rfiuw.


                                       3ln D!litn.eBB llJ}f.er.enf, JJ 11 au c q.c r c u n t n 11 .c t
                                       my l1atti'l atti'l affixeil tqc Benl of snii'l
                                       Appellate 1Biuision on August 15, 2018.




                                                          <!Uerlt of t11e <!rourt
CS DN Y (05120 10) Cenificnle of Good Stand ing




                             United States District Court
                                                  Southern District of New York

                                                                                        Certificate of
                                                                                        Good Standing

    I, Ruby J. Krajick, Clerk of this Court, certify that




                               JEREMY ALAN LIEBERMAN
    --------~====~==~======~---------
                                                                                 , Bar#             JL6130
                                                                                          ----~~~-----




                                                          was duly admitted to practice in this Court on


     ----=JA~N~U!!:..!A'-!..!R'-'-'Y,__1..__,0=,=2=00,._,6"'----- , and is in good standing as a member of the Bar of this
     Court.




               500 Pearl Street
     Dated at New York, New York                                 on                    JULY17,2018
                                                                      ----------------~-------




                            Ruby J. Krajick
                              Clerk
